Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2015

                                      No. 04-11-00573-CV

        Brad CROFT, Individually and as Trustee of the Willa Wall Investments Trust,
                                       Appellants

                                                v.

Jason S. GADSBY, Regina Prewitt-Cambell, Charlotte Marie Bellem, Peter C. Bouxsein, Robert
   F. Sigafoos, William E. Merten, Charles Rodney Godwin, Judy Johnson-Kinlaw, Margaret
       Francis, Shavano Rogers Ranch Swim Club, Inc., and AMS SA Management, LLC,
                                          Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-09853
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER

       This is an appeal of a trial court’s order imposing sanctions against Brad Croft,
individually and as Trustee of the Willawall Investments Trust. By order dated December 12,
2012, this appeal was abated based on an automatic stay arising from a bankruptcy petition filed
by appellant Brad Croft.

        On August 6, 2015, appellee AMS SA Management, LLC d/b/a Association Management
Services filed a motion to dismiss this appeal, asserting it had purchased all of Croft’s rights in
this appeal. Attached to the appellee’s motion is a bankruptcy court order approving the sale of
Croft’s rights in this appeal to “Clifton L. Lowry, on behalf of Lowry Creditors,” not to AMS SA
Management, LLC. Furthermore, Croft appears to have filed this appeal in both his individual
capacity and as trustee of the Willawall Investments Trust.

       Because the bankruptcy court’s order conveys Croft’s appellate rights, Croft’s appeal is
no longer subject to the bankruptcy court’s automatic stay. Accordingly, this appeal is
REINSTATED on the docket of this court. Because appellee AMS SA Management, LLC’s
motion does not establish that it purchased Croft’s appellate rights, and the motion does not
provide authority for this court to dismiss the appeal filed by Croft as trustee of the Willawall
Investments Trust, the motion to dismiss is DENIED.
       The clerk of this court is directed to set this appeal “at issue,” and the appeal will be set
for submission on a future date.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court